Citation Nr: 0805061	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO. 05-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for lung scarring due to 
asbestos exposure. 

2. Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the benefits on appeal. The Board 
first considered this appeal in December 2005 and remanded 
the matter to schedule the veteran for a Travel Board hearing 
before the Board. The veteran appeared and provided testimony 
before the Board in May 2006 and a transcript of that hearing 
is of record and associated with the claims folder. 

In August 2006, the Board reopened the claim for service 
connection for a back disorder and remanded the claim for 
further development. The issue of entitlement to service 
connection for lung scarring due to asbestos exposure was 
also remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The veteran provided testimony in May 2006 before a Veterans 
Law Judge (VLJ) who no longer is employed by the Board. 
Pursuant to 38 C.F.R. § 20.707, the VLJ who conducts the 
hearing on appeal must participate in any decision made on 
that appeal. The veteran has the option to attend another 
hearing. 

In this case, the veteran indicated in a January 2008 letter, 
that he wanted to attend another hearing before a VLJ at the 
regional office. The veteran has a right to such a hearing. 
38 U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. §§ 20.700(a), 
20.703 (2007). 

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action and 
schedule a Travel Board hearing for the 
veteran. He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2005). 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





